Citation Nr: 0605192	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to May 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310(a).  It is noteworthy that under Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  

The veteran seeks service connection for heart disease as 
secondary to his service-connected diabetes mellitus.  The 
veteran characterized the disability he seeks to have 
service-connected as congestive heart failure, while the RO 
has characterized it as viral myocarditis.  VA and private 
treatment records also show diagnoses of arteriosclerotic 
heart disease, hypertension, atrial fibrillation, pleural 
effusion, myocardial infarction, and coronary artery disease.  
The only medical opinion directly addressing the issue of 
secondary service connection was on February 2004 VA 
examination, and indicates the examiner did not think the 
veteran's viral myocarditis was due to his diabetes.  
Notably, the examiner did not address whether any cardiac 
disability other than viral myocarditis was caused or 
aggravated by the veteran's diabetes mellitus.  [It does 
appear that the diagnosis of arteriosclerotic heart disease 
was first made in May 2004, several months after the 
veteran's February 2004 C & P examination.]

Furthermore, it appears that pertinent medical records are 
outstanding.  The veteran's July 2003 claim notes that he has 
been treated for his congestive heart failure by Dr. N. at 
the John Peter Smith Hospital since May 2001.  However, when 
he completed the medical release form for records of such 
treatment, he authorized only the release of medical records 
since August 2002.  Notably, medical evidence of record 
reflects that heart failure and valve myocarditis were 
diagnosed in April or May 2002; however, the claims file does 
not contain medical records from when these diagnoses were 
made.  Records prior to August 2002 might shed additional 
light on whether any cardiac disability was caused by or 
aggravated by the veteran's service-connected diabetes 
mellitus, and should be secured.  And if any pertinent 
records were outstanding, and not considered, when a medical 
nexus opinion was given, obviously the opinion is based on a 
less than complete record (and must be reviewed, and revised 
if indicated, after complete pertinent records are associated 
with the claims file)..  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the record contains competent 
evidence that the claimant has a current disability  or 
persistent or recurrent symptoms of disability and indicates 
that the claimed disability or symptoms may be associated 
with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Given 
the circumstances described above, another VA examination is 
clearly indicated.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for heart 
disease and to provide any releases 
necessary for records of such treatment 
or evaluation to be obtained.  Of 
particular interest are any records from 
John Peter Smith Hospital prior to August 
2002.  The RO should obtain complete 
records (those not already associated 
with the claims file) of the treatment 
and evaluations from all sources 
identified.

2.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to determine whether any cardiac 
disability that was caused or aggravated 
by his service-connected diabetes 
mellitus.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  Any indicated tests or 
studies should be completed.  The 
examiner should list each heart 
disability diagnostic entity found on 
examination, and as to each diagnosis 
indicate whether it was (a) caused or (b) 
aggravated by the veteran's diabetes 
mellitus.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


